Citation Nr: 0008658	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  96-49 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for medial meniscal tear of 
the left knee with degenerative changes secondary to service-
connected pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1947 to 
August 1948, and from October 1948 to October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
RO that denied a claim of entitlement to service connection 
for medial meniscal tear of the left knee with degenerative 
changes secondary to service-connected pes planus.  In 
June 1998, the veteran testified at a hearing at the RO.  In 
February 2000, the veteran testified at a hearing before a 
member of the Board.  


FINDING OF FACT

The veteran's medial meniscal tear of the left knee with 
degenerative changes was likely caused by service-connected 
pes planus.


CONCLUSION OF LAW

The veteran has a medial meniscal tear of the left knee with 
degenerative changes that is proximately due to or the result 
of service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.310(a) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet. App. at 
81.  A claimant cannot meet this burden merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) has held that competent evidence pertaining to 
each of three elements must be submitted in order make a 
claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability, 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service, and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1998); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d at 
1468.

In claims of secondary service connection, the provisions of 
38 C.F.R. § 3.310(a) specifically allow for a grant of 
service connection where the evidence shows that a chronic 
disability or disorder is proximately due to or the result of 
a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.310(a) (1999).  Furthermore, 
notwithstanding the absence of a direct relationship, there 
are instances when a non-service-connected disorder may be 
aggravated by a service-connected disability.  In such 
instances, a claimant shall "be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  
Allen v. Brown, 8 Vet. App. 439, 448 (1995) (en banc).  For a 
claim of service connection on a secondary basis to be well 
grounded, competent medical evidence showing a causal 
relationship or aggravation must be presented.  See Jones 
(Wayne) v. Brown, 7 Vet. App. 134, 137-38 (1994).  

The veteran contends that service connection is warranted for 
his medial meniscal tear of the left knee with degenerative 
changes because such disability was proximately caused or 
aggravated by his service-connected pes planus.  He claims 
that his left knee problems began as a direct result of 
having had to wear orthotics which had been issued for his 
service-connected pes planus in April 1993.  Based on a 
review of the evidence, the Board finds that the veteran's 
claim of secondary service connection for medial meniscal 
tear of the left knee with degenerative changes is well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§ 3.310.  The Board is also satisfied that the evidence 
supports a grant of secondary service connection.

The veteran's service medical records show that, in February 
1948, bilateral second-degree pes planus was diagnosed.  In 
April 1948, the veteran was found to have bilateral, 
symptomatic pes planus.  In January 1949, physical 
examination revealed pes planus.  The remaining records, 
including an October 1951 discharge and reenlistment 
examination report, an October 1954 separation examination 
report, were negative for any complaints of, treatment for, 
or diagnoses suggesting any left knee disability or 
disability associated with pes planus.

Post-service records show that the veteran filed his first 
application for service connection in October 1954; however, 
his application did not contain a claim pertaining to the 
left knee.  By rating action in February 1955, the RO granted 
service connection for residuals of a fracture of the fifth 
left metatarsal, residuals of otitis media, post-operative 
scars for repair of hernia and hydrocele, pes planus, and 
fracture of the right fifth metacarpal.  

VA examination and treatment reports, dated from October 1954 
to March 1993, only show one instance where the veteran 
mentioned any left knee problems.  When examined by VA in 
February 1976, he reported that he had fallen a few months 
earlier while on the job, landing on his left thigh and 
hurting his left knee.  No findings were provided relative to 
the left knee.

The remaining evidence confirms the veteran's allegations 
that he began to have recurring left knee complaints 
beginning in May 1993.  The evidence shows that the veteran 
was fitted for new orthotics in April 1993.  On observation, 
it was noted the orthotics fit well.  However, upon follow-up 
treatment in May 1993, the veteran complained of having knee 
pain since wearing the new orthotics.  In July 1993, he noted 
that he had had medial knee pain upon first wearing 
orthotics, but that the pain had stopped after he 
discontinued using orthotics.  It was noted that the veteran 
was instructed to begin wearing orthotics again.  In August 
1993, he reported that his orthotics caused knee pain.  The 
assessment was improper fitting orthotics that caused knee 
pain and which did not prevent foot fatigue.  The veteran 
received new orthotics in October 1993, which were readjusted 
in November 1993.  In February 1994, the assessment was 
degenerative joint disease of the left knee.  It was noted 
that it was unknown why the orthotics caused knee pain.  A 
July 1994 magnetic resonance imaging of the left knee 
revealed extensive medial and lateral meniscal abnormalities.  
In December 1995, the veteran underwent left knee arthroscopy 
with debridement of medial meniscal tear.

At a February 1997 VA examination, the examiner opined that, 
at the age of 67, the veteran probably had some degenerative 
joint disease of the joints but that such disease was not 
caused by extreme cold in Korea.

Correspondence from a private podiatrist, dated in 
April 1997, indicates that the veteran was initially seen in 
September 1991 with complaints of heel pain, and was treated 
for bilateral Achilles tendonitis, and left posterior tibial 
tendonitis.  The podiatrist noted that, when the veteran was 
seen again in April 1997, the veteran reported that that his 
primary problem was bilateral knee pain.  Examination 
revealed plantar medial tenderness of the left foot with 
somewhat less tenderness on the right area of the posterior 
tibial tendons.  Vascular findings revealed 2+ dorsalis pedis 
and posterior tibial pulses.  No atrophic skin changes were 
noted at the time.  Musculoskeletal findings revealed pes 
planus with excessive pronation bilaterally.  Gait analysis 
revealed maximum pronation throughout the gait with 10-15 
degree tibial varum bilaterally.  The podiatrist noted that 
the findings of pes planus with maximum pronation throughout 
the gait and significant tibial varum were strong evidence 
that the knee pathology was a result of mechanical 
malalignment secondary to the structural foot and ankle 
deformities.  In conclusion, the podiatrist opined that, 
since the veteran's knee problems are related to the foot and 
ankle problems, the veteran's service-connected pes planus 
disability should also encompass the knee problems.

At a May 1997 VA examination, the veteran reported that he 
had had left knee symptoms since 1952 due to the cold in 
Korea and had gotten symptoms in the knees at the same time 
he got symptoms in both hands and feet.  Examination of the 
left knee revealed tenderness medially and laterally.  The 
examiner opined that there was no relationship of a secondary 
nature between the veteran's left knee condition and service-
connected feet.  The examiner further opined that the veteran 
specifically stated that he had had pain in both knees ever 
since being in Korea in 1952, at the very same time he had 
started having symptoms in the feet and hands.

When seen for consultation by VA in November 1997, the 
veteran reported that he had been issued orthotics, which had 
not helped, but had aggravated his knee pain.  He reported 
that, whenever he was issued orthotics, his medial knee pain 
was aggravated.  Examination revealed mild hypertrophic 
changes of the knees.  There was tenderness to palpation, 
primarily over the patellae at both medial knee joints.  
There was bilateral mild pes planus in the weight-bearing 
position.  The impressions included degenerative joint 
disease of both knees, especially medial aspect, probably 
aggravated by mechanical difficulties based on pes planus and 
treatment for it.

At a March 1998 VA examination, the veteran complained that 
his left knee problems were related to his feet, because he 
got orthotics in 1992 and had had some knee pain.  He denied 
any symptoms in his knees prior to this.  He reported that he 
had last worked in 1992 at the United States Postal Service 
as a clerk where he was on his feet all day.  The examiner 
opined that there was no relationship between a claimed left 
knee condition and service-connected pes planus.  The 
examiner explained that the onset of the veteran's knee 
symptoms at age 62, with consideration that flat feet began 
in the 1950's or before, led the examiner to conclude that 
the knee condition was probably due to degenerative joint 
disease on an aging type basis.  The examiner also referred 
to the fact that the veteran was on his feet all day while at 
his job.  In addition, the examiner felt that any left knee 
condition was not aggravated by the service-connected flat 
feet.  

The record shows that the veteran has a medial meniscal tear 
of the left knee with degenerative changes and that he had 
been issued orthotics for his service-connected pes planus.  
The record also indicates that one VA examiner, who conducted 
both May 1997 and May 1998 VA examinations, found no 
relationship between the veteran's left knee disability and 
service-connected pes planus.  In May 1997, the VA examiner 
opined that there was no relationship of a secondary nature, 
and in May 1998, the examiner opined that the veteran's left 
knee condition was probably due to degenerative joint disease 
on an aging type basis or due to the fact that the veteran 
was on his feet all day while at his job.  The examiner also 
opined that service-connected feet did not aggravate any left 
knee condition.  However, the Board finds that the remaining 
evidence strongly suggests otherwise. 

Despite the May 1997 and May 1998 VA examiner's opinions, the 
Board finds that competent medical evidence, on which to base 
a finding that a left knee disability is proximately due to 
or the result of the veteran's service-connected pes planus, 
has been presented.  First, the record shows that the veteran 
began to complain, continuously and consistently, of left 
knee problems after he was first fitted for new orthotics 
because of his service-connected pes planus.  Second, the 
private podiatrist's April 1997 opinion indicates that the 
veteran's left knee problems are indeed related to his 
service-connected feet.  The podiatrist also provided a 
detailed rationale for reaching such conclusion, specifically 
the mechanical malfunctioning of the feet.  Finally, a 
November 1997 VA examiner also provided an opinion that the 
veteran's degenerative joint disease was probably aggravated 
by the mechanical difficulties based on pes planus and the 
treatment for it.  Accordingly, the Board based on its review 
of the relevant evidence in this matter, finds not only that 
the claim is well grounded, but also, that the evidence is, 
at least, in relative equipoise as to the merits of the 
veteran's claim.  The Board finds that the remaining evidence 
counterbalances the May 1997 and May 1998 VA opinions, 
bringing the evidence regarding a causal relationship at 
least into equipoise.  Consequently, with resolution of doubt 
in the veteran's favor, the Board finds that the veteran's 
medial meniscal tear of the left knee with degenerative 
changes is proximately due to his service-connected pes 
planus, and that secondary service connection for such 
disability is warranted.


ORDER

Service connection for medial meniscal tear of the left knee 
with degenerative changes is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 
- 8 -


- 1 -


